EXHIBIT 10.16


RESTRICTED STOCK AWARD AGREEMENT
UNDER THE WENDY’S/ARBY’S GROUP, INC.
2010 OMNIBUS AWARD PLAN


 


RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made as of _____________
__, 20__, by and between The Wendy’s Company (the “Company”) and __________
(“Participant”):
 
WHEREAS, the Company maintains the 2010 Omnibus Award Plan (the “Plan”) under
which the Performance Compensation Subcommittee of the Company’s Board of
Directors (the “Committee”) may, among other things, award shares of the
Company’s Common Stock, $.10 par value (the “Common Stock”), to such eligible
persons under the Plan as the Committee may determine, subject to terms,
conditions, or restrictions as it may deem appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Participant a
restricted stock award conditioned upon the execution by the Company and the
Participant of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award in accordance with Delaware law;


NOW, THEREFORE, in consideration of the mutual promises(s) and covenants(s)
contained herein, it is hereby agreed as follows:
 
1. Defined Terms.  Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
 
2. Award of Restricted Stock. Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Participant a restricted stock
award (the “Restricted Stock Award”) on _____________ __, 20__ (the “Award
Date”), covering _______ shares of Common Stock (the “Restricted Stock”).
 
3. Vesting.  Subject to the Participant’s continued employment with the Company
and its subsidiaries (other than as set forth in Paragraph 6), all of the
Restricted Stock shall vest and become nonforfeitable on the third anniversary
of the Award Date (the “Vesting Date”).
 
4. Stock Certificates. The Restricted Stock shall be issued by the Company and
shall be registered in the Participant’s name on the stock transfer books of the
Company promptly after the date hereof in book-entry form subject to the
Company’s directions and, if the Committee determines at any time that the
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Participant pending the release of the applicable restrictions, then the
Participant shall be required to execute and deliver to the Company (i) an
escrow agreement satisfactory to the Committee, if applicable, and (ii) the
appropriate stock power (endorsed in blank), if applicable.
 


--------------------------------------------------------------------------------


5. Transferability; Rights as Stockholder.  Prior to the vesting of Restricted
Stock, (i) such Restricted Stock shall not be transferable by the Participant by
means of sale, assignment, exchange, pledge, or otherwise; provided, however,
that the Participant shall have the right to tender the Restricted Stock for
sale or exchange with the Company's written consent in the event of any tender
offer within the meaning of Section 14(d) of the Securities Exchange Act of 1934
and (ii) unless and until such Restricted Stock is forfeited pursuant to
Paragraph 6, the Participant shall be entitled to all rights of a stockholder of
the Company, including the right to vote the Restricted Stock; provided that (i)
non-cash dividends and distributions in respect of such Restricted Stock shall
be held by the Company in escrow and paid to the Participant if and when the
Restricted Stock vests (and forfeited back to the Company if it does not) and
(ii) cash dividends paid in respect of such Restricted Stock shall be withheld
by the Company and paid to the Participant if and when the Restricted Stock
vests (and forfeited back to the Company if it does not).  
 
6. Effect of Termination of Employment.  If the Participant's employment with
the Company or any of its subsidiaries terminates on account of the
Participant’s death or Disability, the Restricted Stock Award, to the extent not
already vested, shall immediately vest.  If the Participant’s employment is
terminated without cause by the Company prior to the third anniversary of the
Award Date, the Restricted Stock Award will vest on a prorated 36 month basis.
The prorated number of shares that will vest will be computed by multiplying the
number of restricted shares awarded by a fraction, the numerator of which is the
number of whole or partial fiscal months from the date of the award to the
termination date of the Participant and the denominator of which is 36, rounded
to the nearest whole share. If the Company does not renew the Participant’s
employment under the December 18, 2008 letter agreement (the “2008 Letter
Agreement”) with the Company, all of the Restricted Stock Award will vest on the
Participant’s last day of employment, if earlier than the third anniversary of
the Award Date. Upon termination of the Participant's employment with the
Company or any of its subsidiaries for any other reason, the Restricted Stock
Award, to the extent not already vested, shall be forfeited, unless otherwise
determined by the Committee in its sole discretion.  For purposes of this
Agreement, “cause” shall mean “cause” as defined in the 2008 Letter Agreement.
 
7. Beneficiary.  The Participant may designate a beneficiary(ies) to receive the
stock certificates representing shares of Restricted Stock that become vested
and non-forfeitable upon the Participant’s death. The Participant has the right
to change such beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective as of a
date prior to such receipt.
 


--------------------------------------------------------------------------------


8. Withholding Taxes; 83(b) Election. The Participant shall be required to pay
to the Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable in respect of the Restricted Stock or from any compensation
or other amounts owing to the Participant, the amount (in cash, Common Stock,
other securities or other property) of any required withholding taxes in respect
of the Restricted Stock, and to take such other action as may be necessary in
the opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes. In addition, the Committee may, in its
sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required statutory
withholding liability) by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (B) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable upon vesting of the Restricted Stock a number of shares with a Fair
Market Value equal to such withholding liability. The obligations of the Company
under this Agreement will be conditional on such payment or arrangements, and
the Company will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.


Notwithstanding the foregoing, the Participant may make an election pursuant to
Section 83(b) of the Code in respect of the Restricted Stock and, if the
Participant does so, the Participant shall pay to the Company an amount equal to
the minimum required tax withholding immediately upon making such election,
either in cash or in unrestricted shares of the Company’s Common Stock.  The
Participant shall notify the Company of such election within ten days of filing
notice of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to
Section 83(b) of the Code or other applicable provision.  The Participant shall
be solely responsible for properly and timely completing and filing any such
election.
 
9. Impact on Other Benefits.  The value of the Restricted Stock Award (either on
the Award Date or at the time any Restricted Stock become vested and
non-forfeitable) shall not be includable as compensation or earnings for
purposes of the 2008 Letter Agreement or any other benefit or incentive plan
offered by the Company or any of its subsidiaries.
 
10. Administration.  The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive, and binding upon the
Company, the Participant, and any and all interested parties.


11.     Funding.  Dividends and distributions with respect to Restricted Stock
payable under Section 5 of this Agreement to any person, shall be paid directly
by the Company.  The Company shall not be required to fund or otherwise
segregate assets to be used for payment of these amounts under the Plan, and all
obligations of the Company with respect to such amounts under the Plan shall
remain subject to the claims of its general creditors.
 
12. Right to Continued Employment.  This grant does not constitute an employment
contract. Nothing in the Plan or this Agreement shall be deemed to be a
modification or waiver of the terms and conditions set forth in the 2008 Letter
Agreement.




--------------------------------------------------------------------------------


13.     Clawback. Notwithstanding anything to the contrary contained herein, in
the event of a material restatement of the Company’s issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement (including, without limitation any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the Restricted Stock or any gain realized
on the vesting of the Restricted Stock or the subsequent sale of Common Stock
acquired upon vesting of the Restricted Stock with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement.  If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment.  In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding awards, then such
clawback or forfeiture provision shall also apply to the Restricted Stock as if
it had been included on the date of grant and the Company shall promptly notify
the Participant of such additional provision.  In addition, if a court
determines that the Participant has engaged or is engaged in Detrimental
Activities after the Participant’s employment or service with the Company or its
subsidiaries has ceased, then the Participant, within 30 days after written
demand by the Company, shall return the Restricted Stock or any gain realized on
the vesting of the Restricted Stock or the subsequent sale of Common Stock
acquired upon vesting of the Restricted Stock.
 
14. Bound by Plan.   The Restricted Stock Award has been granted subject to the
terms and conditions of the Plan, a copy of which has been provided to the
Participant and which the Participant acknowledges having received and reviewed.
Any conflict between this Agreement and the Plan shall be decided in favor of
the provisions of the Plan. Any conflict between this Agreement and the terms of
the 2008 Letter Agreement shall be decided in favor of the provisions of the
2008 Letter Agreement. This Agreement may not be amended, altered, suspended,
discontinued, cancelled or terminated in any manner that would materially and
adversely affect the rights of the Participant except by a written agreement
executed by the Participant and the Company.


15.     Government and Other Regulations. The obligation of the Company to issue
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required, and
applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.


16.    Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.
 
17. Force and Effect.  The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any on
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
18. Governing Law.   This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
 


--------------------------------------------------------------------------------


19. Successors.  This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
 
20. Notices.   Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to The Wendy’s Company, 1155 Perimeter Center West,
Atlanta, Georgia, 30338, Attn: Secretary, or any other address designated by the
Company in a written notice to the Participant. Notices to the Participant will
be directed to the address of the Participant then currently on file with the
Company, or at any other address given by the Participant in a written notice to
the Company.
 
21.     Section 409A.   If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Restricted Stock Award (or any portion
thereof), such provision shall be restructured, to the minimum extent possible,
in a manner determined by the Company (and reasonably acceptable to the
Participant) that does not cause such an accelerated or additional tax. It is
intended that this Agreement shall not be subject to Section 409A of the Code
and this Agreement shall be interpreted accordingly.


 
       IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.


THE WENDY’S COMPANY




By: ______________________________




Participant:




__________________________


